Citation Nr: 0429261	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for lumbosacral spine 
strain with mild scoliosis, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother, and his friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1971.

The instant appeal arose from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Des Moines, Iowa, which denied a claim for a 
compensable rating for a low back strain with mild scoliosis.

The veteran presented testimony at a hearing using video 
conference techniques before the undersigned Veterans Law 
Judge in June 2004.  

The appellant, in an October 2000 VA Form 21-526, Veteran's 
Application for Compensation or Pension, seems to have raised 
claims for entitlement to service connection for sleep apnea, 
an ulcer disorder, residuals of a left knee injury, and 
arthritis of the elbows and knees.  Since these issues have 
not been developed by the RO, they are referred to the RO for 
appropriate action.  These issues are not inextricably 
intertwined with the issue on appeal and therefore would have 
no effect on whether a rating in excess of 0 percent for low 
back strain with mild scoliosis is warranted.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his personal hearing before the undersigned, the 
veteran requested that he be afforded another VA examination 
as the last VA examination of record which assessed his 
service-connected low back disability was several years ago, 
in 1999.  The record reveals that VA attempted to reexamine 
the veteran in 2001 and that notice was sent to him, but he 
failed to report to the examination.  The veteran testified 
during his hearing that he was in the process of moving at 
that time and that he never received the written notice of 
the scheduled examination in 2001.

The Board of Veterans' Appeals (Board) finds that the veteran 
should be re-examined so that another opinion can be obtained 
to address the current nature and severity of his service-
connected low back disability and to distinguish the symptoms 
related to his service-connected back disability from any 
symptoms related to his nonservice-connected back 
disabilities.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should document attempts to 
obtain copies of all pertinent records, 
including VA treatment records from the 
Iowa City, Iowa, VAMC, from April 2004 to 
the present.

2.  The RO should schedule a VA examination 
of the veteran to determine the current 
nature, extent, and severity of his service-
connected low back strain with mild 
scoliosis.  The examiner must be provided the 
veteran's claims folder for review in 
connection with the requested examination.  
As to each aspect of the veteran's low back 
symptomatology, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current low 
back symptomatology can be attributed to his 
service-connected low back strain with mild 
scoliosis, or whether it is more likely that 
part or all of his symptoms can be attributed 
to his nonservice-connected slipped disc, 
spondylolysis, or spondylolisthesis.  If it 
is not possible to differentiate, the 
examiner should so state.  The examiner 
should provide a detailed statement as to the 
extent to which the veteran's service-
connected low back strain with mild scoliosis 
affects his employability.  A complete 
rationale for all opinions expressed must be 
provided. 

3.  The RO should then adjudicate the 
issue of entitlement to an increased 
rating, in excess of 0 percent, for low 
back strain with mild scoliosis.  In so 
doing, the RO is to consider all records, 
including those received by the RO since 
the last supplemental statement of the 
case.  In the event the benefits sought 
are not granted, the veteran should be 
provided with another supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




